Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: the word “a” should be inserted before “hydraulically operated tool head” in line 1 and “return stage” in line 6.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the following in both the preamble and the body: a base structure, an hydraulically operated tool head, an actuator trigger, and a fastener installation sequence. It is 
Claim 2 recites the pneumatic cylinder. It is unclear if this is referring to the pneumatic power cylinder or the reverse acting pneumatic air cylinder.
Claim 3 is rejected for depending from claim 1.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,180,017 (“Simmons”).
Regarding claim 4, Simmons discloses a lockbolt installation device comprising: an hydraulically-operated tool head adapted to receive a lockbolt installation nose assembly (fig. 1, col. 4 lines 34-53) and having a handle (element 28 of fig. 6) and a trigger (element 29 of fig. 6) for operator use (col. 5 lines 39-55); a base assembly (75) separate from the tool head and including an hydraulic power source and a pneumatic control system for the power source (fig. 6, col. 5 lines 39-75, wherein line 74 is taught to be pneumatic line); and flexible pneumatic and hydraulic lines (73/74) interconnecting the tool head and base assembly so as to initiate a lockbolt installation process by an operator holding only the tool head and operating the trigger (fig. 6, col. 5 lines 39-75).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,490,311 (“Rosier”) in view of Simmons, US Patent No. 5,579,641 (“Wilcox”) and US Patent No. 4,598,571 (“Oefinger”).
Regarding claim 1, Rosier teaches a fastener installation system (col. 1 lines 8-14) comprising the combination of hydraulically operated tool head (col. 9 lines 12-29, col. 10 lines 15-29) having an actuator trigger (152) and adapted to receive a fastener application tool (col. 1 lines 8-30), and an actuation base structure (110) adapted to operate the tool head through a fastener installation sequence consisting of pull and return strokes (col. 9 lines 12-29, col. 10 lines 15-29), the system comprising: a base structure (110) including a pneumatic power cylinder (112) responsive input air pressure to cycle between a pull stage and return stage (fig. 1, col. 9 lines 12-29, col. 10 lines 15-40); an hydraulically operated tool head (10) separate from said base structure and having an actuator trigger (152); an hydraulic cylinder (120) integral with said base structure operatively connected to the pneumatic power cylinder to supply hydraulic fluid under pressure to said tool head (fig. 1, col. 9 lines 21-35, col. 10 lines 15-29).
the base structure and the tool head being connected only through flexible hydraulic and pneumatic lines. However, this would have been obvious in view of Simmons.
Simmons is also directed to an hydraulically operated lock bolt fastener tool (col. 1 lines 8-30). Simmons teaches that hydraulic and pneumatic equipment can be large in size and weight (col. 1 lines 15-30). Simmons teaches that in order to make small and lighter fastener tools, it is known to separate the hydraulic/pneumatic equipment from the tool head (fig. 6, col. 1 lines 30-44, col. 5 lines 39-75). The fastener tool and hydraulic/pneumatic equipment are only connected via flexible lines 73/74 (fig. 6, col. 5 lines 39-75).
In this case, both Rosier and Simmons are directed to a hydraulically operated fastener tool operated by air. Simmons teaches that such pneumatic/hydraulic equipment is large and size and heavy, thus making use of the fastener tool cumbersome. Simmons teaches that it is known and predictable for the pneumatic and hydraulic equipment to be separated from the fastener tool such that the tool and equipment are connected only via flexible lines. Therefore, in order to make a smaller and lighter tool head, it would be obvious to modify Rosier such that the base structure is separated from the tool head such that the two are connected only via flexible hydraulic and pneumatic lines. 
Given the above modification, Rosier in view of Simmons teaches the tool head separate from the base, the base including air inlet 74 and portion of the throttle 150 illustrated in fig. 6 of Rosier. While Rosier teaches the trigger being directly connected to a rod of the throttle to pressurize the power cylinder, one of skill in the art will appreciate that given the separation of the fastener head and the base, the trigger will have to move the rod downward in other ways. Simmons teaches that the trigger can operate the throttle pneumatically (fig. 6, col. 5 lines 39-75). However, Rosier et al. fail to explicitly teach a reverse acting pneumatic air cylinder integral with said base structure for controlling air pressure to the power cylinder according to the position of said actuator trigger, whereby actuation by an operator of said actuator trigger controls the flow of air to said reverse acting pneumatic cylinder and said pneumatic power cylinder to supply hydraulic fluid under pressure to said tool head to initiate a fastener installation sequence. However, this would have been obvious in view of the teachings of Rosier and Simmons, and further in view of Wilcox and Oefinger.
As is generally known in the art, and taught by Rosier, it is known to move rods vertically via pneumatics by providing an end of the rod within a cylinder such that air introduced into the cylinder forces the rod in a predetermined direction (Rosier, fig. 1, col. 10 lines 15-29). 
Wilcox is directed to a fastener tool connected to a pneudraulic base (fig. 1, col. 5 lines 54-62). Wilcox teaches the tool connected to a first air line 214 connected to a pressurized air source, and, a second air line 222 (figs. 2 & 4, col. 6 lines 22-33, col. 8 lines 28-47). When the trigger is not pulled, the trigger valve is closed preventing fluid communication between lines 214 and 222, and when the trigger is pulled the lines 214 and 222 are in fluid communication (figs. 2 & 4, col. 8 lines 28-47).
Oefinger is also directed to a fastener tool operated via hydraulic and pneumatic means (fig. 1, col. 2 line 52 – col. 3 line 42). Oefinger teaches that a rod 84 controlling the air supply can be biased via a spring in the upward/closed position, and is configured to be pushed down by the trigger to open the valve (fig. 1, col. 3 lines 10-42).
It would be obvious to modify Rosier et al. such that the rod that controls the throttle is biased in an upward closed position via a spring, and is configured to be forced downward by air pressure directed on the top of the rod, wherein the air pressure is provided when the trigger opens an air valve. In this case, Rosier et al. has been modified such that the fastener head is separated from the base. Simmons and Wilcox teach that it is predictable to force the throttle valve rod downward via pressurized air that is activated via the trigger. It would further be predicable to force the throttle valve rod upward to the initial position via a spring. It is also predictable to connect an air supply line to the trigger valve because Rosier teaches that it is known and predictable to connect flexible air lines 92 from the air feed on the base to the tool head (fig. 4, col. 8 lines 44-57).
Given the above modification, the biased throttle valve rod is part of a reverse acting pneumatic air cylinder integral with said base structure for controlling air pressure to the power cylinder according to the position of said actuator trigger. In addition, actuation of the trigger controls the flow of air to said reverse acting pneumatic cylinder and said pneumatic power cylinder to supply hydraulic fluid under pressure to said tool head to initiate a fastener installation sequence.
Claim 2 recites an air pressure inlet fitting on said base structure; a first air line connecting air flow from said fitting to the tool head, a second air line connecting the tool head to the pneumatic cylinder with air flow therethrough controlled by said trigger. Rosier teaches an air inlet fitting 72 on the base (figs. 4 & 5, col. 8 lines 18-43). In addition, as detailed in the rejection to claim 1 above, Rosier has been modified such that a first air line is fluidly connected between the inlet fitting and a valve controlled by the trigger, and a second air line is fluidly connected from the valve controlled by the trigger and the cylinder the throttle valve rod is in. Thus, air flow to the reverse acting cylinder is controlled by the trigger operating the valve.
Claim 3 recites said reverse acting pneumatic cylinder includes a spring that biases the cylinder toward a closed condition. As detailed in the rejection to claim 1 above, Rosier has been modified in view of Oefinger such that a spring biases the rod in the cylinder toward a closed position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to 

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”